Exhibit 10.3

 

COLLEGIUM PHARMACEUTICAL, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

 

Performance Share Unit Award Grant Schedule

 

Participant:                                                                 «Name»

 

Number of Restricted Stock

Units Granted:                                                            [# of
PSUs]

 

Grant
Date:                                                                 [Date]

 

Vesting
Date:                                                              [Date]

 

Definitions:

 

1.“Good Reason” means any of the following, without the Participant’s prior
consent: (a) a reduction in his base salary by [10%] or more; or (b) the
relocation of the Participant’s primary place of employment to a location that
is (i) more than 50 miles from the location of the Participant’s permanent
primary place of employment prior to such relocation and (ii) more than 50 miles
from the location of the Participant’s residence. However, none of the foregoing
events or conditions will constitute Good Reason unless the Participant provides
the Company with written objection to the event or condition within 30 days
following the occurrence thereof, the Company does not reverse or otherwise cure
the event or condition within 30 days of receiving that written objection, and
the Participant resigns Participant’s employment within 30 days following the
expiration of that cure period.  Notwithstanding the foregoing, if a Participant
and the Company (or any of its affiliates) have entered into an employment
agreement, consulting agreement or other similar agreement that specifically
defines “good reason,” then with respect to such Participant, “Good Reason”
shall have the meaning defined in such other agreement.

2.“Cumulative Performance Period” means the [___]-year period beginning on
[date] and ending on [date].

3.“Fiscal Year Performance Period” means each of the Company’s [20__],
 [20__]and [20__] fiscal years.

4.“Payout Level” means the number of Shares represented by the Performance Share
Units that are vested and deliverable to the Participant based on the extent to
which the Performance Goals have been achieved, as determined and certified by
the Committee following the Vesting Date; provided, however, that

a.for purposes of Section 4(a) of the Agreement, the Payout Level shall be
determined as follows: (i)(A) the three-year Cumulative Performance Period shall
be deemed to end on the last day of the calendar quarter ending prior to the
date the Participant’s employment terminated; and (B) the extent to which the
Performance Goal was achieved for the Cumulative Performance Period shall be
determined and certified by the Committee based on

-  1  -

--------------------------------------------------------------------------------

 



actual performance through the most recently completed calendar quarter prior to
the date the Participant’s employment terminated; and (ii) for any completed
Fiscal Year Performance Period prior to the date the Participant’s employment
terminated, the extent to which the Performance Goal was achieved shall be
determined and certified by the Committee based on actual performance for the
applicable Fiscal Year(s); and

b.for purposes of Section 4(b) of the Agreement, in the event a Change in
Control occurs prior to the Vesting Date and a qualifying termination of
employment occurs under Section 4(b) of the Agreement, the Payout Level shall be
determined as follows: (i) for any completed Fiscal Year Performance Period
prior to the qualifying termination of employment under Section 4(b) of the
Agreement, the extent to which the Performance Goal was achieved shall be
determined and certified by the Committee based on actual performance for the
applicable Fiscal Year(s); and (ii) with respect to any uncompleted Fiscal Year
Performance Period and the Cumulative Performance Period, the Payout Level shall
be 100% of the outstanding Shares deliverable in respect of the uncompleted
Fiscal Year Performance Period(s) and the Cumulative Performance Period as if
the Performance Goals were achieved at the maximum level.

5.“Performance Goals” means the performance goal(s) established by the Committee
and as set forth in Exhibit A hereto.

 



-  2  -

--------------------------------------------------------------------------------

 



COLLEGIUM PHARMACEUTICAL, INC.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

 

AWARD AGREEMENT FOR PERFORMANCE SHARE UNITS

 

THIS AWARD AGREEMENT FOR PERFORMANCE SHARE UNITS (this “Agreement”) is made by
Collegium Pharmaceutical, Inc. (the “Company”) to the participant named on the
grant schedule attached hereto (the “Participant”), dated as of the date set
forth on the grant schedule attached hereto (the “Grant Date”).

RECITALS

WHEREAS, the Company desires to award Performance Share Units to the Participant
under the Collegium Pharmaceutical, Inc. Amended and Restated 2014 Stock
Incentive Plan, as amended (the “Plan”), pursuant to the terms of this
Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1.Grant Schedule.  Certain terms of the grant of Performance Share Units are set
forth on the grant schedule (the “Grant Schedule”) that is attached to, and is a
part of, this Agreement.

2.Grant of Performance Share Units.  As of the Grant Date, pursuant to the Plan,
the Company hereby awards to the Participant the number of Performance Share
Units set forth on the Grant Schedule (the “Award”), subject to the restrictions
and on the terms and conditions set forth in this Agreement and the Plan.  The
terms of the Plan are hereby incorporated into this Agreement by this reference,
as though fully set forth herein.  Capitalized terms used but not defined
herein, including the Grant Schedule, will have the same meaning as defined in
the Plan.  

3.Grant Date.  The Grant Date of the Performance Share Units is set forth on the
Grant Schedule.

4.Vesting.  Subject to the terms and conditions set forth herein and in the
Plan, a percentage of the Performance Share Units equal to the Payout Level
shall become vested, if at all, provided that the Participant remains
continuously employed by the Company from the Grant Date through the Vesting
Date, except to the extent that vesting occurs pursuant to Sections 4(a) or
(b).  Any Performance Share Units that are determined to have not vested shall
be immediately forfeited.  The determination by the Committee of the number of
Shares deliverable to the Participant shall be binding on the Participant and
conclusive for all purposes.  Solely for purposes of this Agreement, employment
with the Company will be deemed to include employment with any Subsidiary of the
Company (for only so long as such entity remains a Subsidiary of the Company).





-  3  -

--------------------------------------------------------------------------------

 



a.Death or Disability.  If the Participant ceases to be employed by the Company
prior to the Vesting Date as a result of his death or Disability, the percentage
of the Performance Share Units equal to the applicable Payout Level, if any,
shall become vested as of the date of his death or Disability.

b.Termination by the Company without Cause or Resignation for Good Reason
following a Change in Control.  Notwithstanding the terms of any written
agreement between the Company and the Participant, if the Participant ceases to
be employed by the Company prior to the Vesting Date as a result of his
termination by the Company (or its successor) without Cause or his resignation
for Good Reason, in either case within twelve (12) months following a Change in
Control, then the percentage of the Performance Share Units that shall become
vested, if at all, as of the date of such cessation of employment shall be equal
to the Payout Level.  Notwithstanding any other provision of this Agreement, any
vesting of Performance Share Units pursuant to this Section 4(b) is conditioned
upon the Participant’s execution during the applicable release review period,
and non-revocation, of a written release (in such form reasonably prescribed by
the Company or in substantially the form attached to an employment agreement
entered into by and between the Participant and the Company or any of its
affiliates) of any and all claims against the Company and its affiliates. 

5.Forfeiture of Performance Share Units.  If at any time prior to the Vesting
Date the Participant’s employment by the Company ceases for any reason other
than as described in Section 4(a) or 4(b), the Performance Share Units shall be
forfeited by the Participant and deemed canceled by the Company.

6.Transferability.  The Performance Share Units are not transferable or
assignable otherwise than by will or by the laws of descent and
distribution.  Any attempt to transfer Performance Share Units, whether by
transfer, pledge, hypothecation or otherwise and whether voluntary or
involuntary, by operation of law or otherwise, will not vest the transferee with
any interest or right in or with respect to such Performance Share Units.

7.Issuance of Shares.

a.Within (i) [thirty (30)] days following the Vesting Date or, (ii) if earlier,
within [thirty (30)] days following vesting upon the cessation of the
Participant’s employment with the Company as described in Section 4(a) and
Section 4(b), the Company shall issue to the Participant, either by book-entry
registration or issuance of a stock certificate or certificates, a number of
Shares equal to the number of Performance Share Units granted hereunder that
have vested as of such date.  Any Shares issued to the Participant hereunder
shall be fully paid and non-assessable.

b.The Participant will not be deemed for any purpose to be, or have rights as, a
stockholder of the Company by virtue of the grant of Performance Share Units,
until Shares are issued in settlement of such Performance Share Units pursuant
to Section 7(a) hereof.  Upon the issuance of a stock certificate or the making
of an appropriate book entry on the books of the transfer agent, the Participant
will have all of the rights of a stockholder.



-  4  -

--------------------------------------------------------------------------------

 



8.Adjustment of Performance Goals.  In the event there is a significant
acquisition or disposition of any assets, business division, or other
extraordinary event that is reasonably expected to have an effect on the
Performance Goals, the Committee shall equitably adjust the Performance Goal(s)
for the year(s) to which the performance condition applies to take into account
the impact of such acquisition, disposition or other extraordinary event on a
pro forma basis.

9.Securities Matters.  The Committee may from time to time impose any conditions
on the Shares issuable with respect to Performance Share Units as it deems
necessary or advisable to ensure that the Plan satisfies the conditions of Rule
16b-3, and that Shares are issued and resold in compliance with the Securities
Act of 1933, as amended.

10.Electronic Delivery of Documents.  The Participant hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Award, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations).  For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site.  Upon written
request, the Company will provide to the Participant a paper copy of any
document also delivered to the Participant electronically. 

11.Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character by the of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.

12.Right of Discharge Preserved.  The grant of Performance Share Units hereunder
will not confer upon the Participant any right to continue in service with the
Company or any of its subsidiaries or Affiliates.

13.The Plan.   By accepting this Award, the Participant acknowledges that the
Participant has received a copy of the Plan, has read the Plan and is familiar
with its terms, and accepts the Performance Share Units subject to all of the
terms and provisions of the Plan, as amended from time to time.  Pursuant to the
Plan, the Board or its Committee is authorized to interpret the Plan and to
adopt rules and regulations not inconsistent with the Plan as it deems
appropriate.  By accepting this Award, the Gran Participant tee acknowledges and
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board or its Committee upon any questions arising under
the Plan.  



-  5  -

--------------------------------------------------------------------------------

 



14.Section 409A.  It is intended that any amounts payable under this Agreement
be exempt from or comply with the provisions of Code Section 409A of the
Internal Revenue Code of 1986 and the treasury regulations relating thereto
(“Section 409A”). No amount shall be payable pursuant to a termination of
Participant’s employment unless such termination constitutes a separation from
service under Section 409A. To the extent any amounts or Share issuances payable
upon the Participant’s separation from service are nonqualified deferred
compensation under Section 409A, and if the Participant is at such time a
specified employee under Section 409A, then to the extent required under
Section 409A payment of such amounts shall be postponed until six (6) months
following the date of the Participant’s separation from service (or the
Participant’s death, if earlier), upon which date all such postponed Share
issuances shall be paid to the Participant in full, and any remaining issuances
due shall be paid as otherwise provided herein. 

15.Governing Law.  This Agreement and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter this Agreement) shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Virginia, without regard to the
application of the principles of conflicts of laws.

The Award is made by the Company as of the date stated in the introductory
paragraph.

COLLEGIUM PHARMACEUTICAL, INC.

 

By:       _____________________________

 

Name:

 

Title:

 

 



-  6  -

--------------------------------------------------------------------------------

 



EXHIBIT A

 

PERFORMANCE GOALS

 

 

[date]

 

Weighting

[__] of the Performance Share Units are eligible to vest in respect of the
Fiscal Year Performance Period ending [date] 

[__]% of the Performance Share Units are eligible to vest in respect of the
Cumulative Performance Period ending [date]

 

 

Performance Goals – [year] Performance Period

For the Fiscal Year Performance Period ending [date], the Performance Share
Units shall vest as follows: 

 

Cumulative Performance Period

For the Cumulative Performance Period ending [date], the Performance Share Units
shall vest as follows: 

 

 

The vesting percentage determination for annual and cumulative achievement shall
be mathematically interpolated for achievement between the applicable
Performance Goal, in each case rounded to next lower full Share.

 

-  7  -

--------------------------------------------------------------------------------